Exhibit 10(r)

PPL

OFFICERS DEFERRED COMPENSATION PLAN

EFFECTIVE JULY 1, 1985

 

Amended and Restated
Effective November 1, 2003

 

--------------------------------------------------------------------------------

PPL

OFFICERS DEFERRED COMPENSATION PLAN

EFFECTIVE NOVEMBER 1, 2003

TABLE OF CONTENTS

PARAGRAPH

 

PAGE

             

1.

Purpose

 

I-1

             

2.

Definitions

 

II-1

   

2.1

Account

 

II-1

   

2.2

Affiliated Company or Affiliated Companies

 

II-1

   

2.3

Cash Award

 

II-1

   

2.4

Cash Compensation

 

II-1

   

2.5

CLC

 

II-1

   

2.6

Deferred Cash Award

 

II-1

   

2.7

Deferred Cash Compensation

 

II-1

   

2.8

ESOP

 

II-2

   

2.9

Exchange Act

 

II-2

   

2.10

Participant

 

II-2

   

2.11

Participating Company

 

II-2

   

2.12

Plan

 

II-2

   

2.13

PPL

 

II-2

 

II-2

           

2.14

PPL Corporation

 

II-2

   

2.15

Retirement Plan

 

II-2

   

2.16

          Savings Plan

 

II-2

   

2.17

          SERP

 

II-2

   

2.18

Total Amount Payable

 

II-2

             

3.

Eligibility

 

III-1

             

4.

Deferred Cash Compensation and

       

Deferred Cash Awards

 

IV-1

             

5.

Account

 

V-1

             

6.

Payment of Account - General Provisions

 

VI-1

             

7.

Administration

 

VII-1

             

8.

Miscellaneous

 

VIII-1

             

9.

Termination or Amendment

 

IX-1

             

10.

Effective Date

 

X-1

Article I
Purpose

1.1   The purpose of this Officers Deferred Compensation Plan is to provide
certain executive officers of PPL and other Participating Companies a
financially advantageous method to defer earned income. This Plan received
account balances from the terminated PPL Montana Officers Deferred Compensation
Plan and the terminated PPL Global Officers Deferred Compensation Plan,
effective November 1, 2003, by reason of the merger of those two terminated
Plans into this Plan as of that date.

Article II
Definitions

2.1.   "Account" means the account of Deferred Cash Compensation and Deferred
Cash Awards established solely as a bookkeeping entry and maintained under
Article V of this Plan. This account includes the balance of any account from
the PPL Global Officers Deferred Compensation Plan and/or the PPL Montana
Officers Deferred Compensation Plan as of the date those Plans were terminated
and merged into this Plan.

2.2.   "Affiliated Company" or "Affiliated Companies" shall mean any parent or
subsidiaries of PPL (or companies under common control with PPL) which are
members of the same controlled group of corporations (within the meaning of
section 1563(a) of the Code) as PPL or which are under common control with PPL
(within the meaning of Section 414(c) of the Code).

2.3   "Cash Award" means any cash incentive awards payable prior to any
deferrals under this Plan.

2.4   "Cash Compensation" means base salary prior to any deferrals to this Plan
or a Savings Plan.

2.5   "CLC" means Corporate Leadership Council, the members of which are named
by the Chairman and Chief Executive Officer of PPL Corporation.

2.6   "Deferred Cash Award" means the Cash Award of a Participant deferred under
Article IV of this Plan.

2.7   "Deferred Cash Compensation" means the Cash Compensation of a Participant
deferred under Article IV of this Plan.

2.8   "ESOP" means the PPL Employee Stock Ownership Plan.

2.9   "Exchange Act" means the Securities Exchange Act of 1934, as amended from
time to time.

2.10   "Participant" means an eligible employee of a Participating Company who
elects to defer Cash Compensation and/or Cash Awards under this Plan.

2.11   "Participating Company" means PPL and other Affiliated Company that is
designated by the Board of Directors of PPL to adopt this Plan by action of its
board of directors or other governing body, provided such participating company
is also approved by the CLC.

2.12   "Plan" means this Officers Deferred Compensation Plan as set forth herein
and as hereafter amended from time to time.

2.13   "PPL" means PPL Services Corporation.

2.14   "PPL Corporation" shall mean PPL Corporation.

2.15   "Retirement Plan" means the PPL Retirement Plan or PPL Subsidiary
Retirement Plan.

2.16   " Savings Plan" means the PPL Deferred Savings Plan or PPL Subsidiary
Savings Plan.

2.17   "SERP" means the PPL Supplemental Executive Retirement Plan.

2.18   "Total Amount Payable" means the amount credited to a Participant's
Account plus the calculated rate of return pursuant to Section 5.1(e).

The masculine pronoun shall be deemed to include the feminine and the singular
to include the plural unless a different meaning is plainly required by the
context.

Article III
Eligibility

3.1   Any elected officer or other key employee of PPL or of a Participating
Company who is designated as eligible in a resolution adopted by the Board of
Directors of such Participating Company and is approved for participation in
this Plan by the CLC.

Article IV
Deferred Cash Compensation and Deferred Cash Awards



4.1   Participant shall have the right to elect to have all, or a portion, of
his Cash Compensation in excess of $75,000 deferred hereunder.

4.2   Participant shall have the right to elect to have all, or a portion, of
his Cash Awards deferred hereunder.

4.3   Any election to defer future Cash Compensation and/or Cash Awards for the
first calendar year that Participant is eligible to participate in this Plan
shall be made by the Participant in writing by the thirtieth (30th) day
following the date on which the Participant is first eligible to participate by
filing with the CLC or its designee the appropriate election form. Any such
election shall be limited to Cash Compensation earned and Cash Awards granted
after the date of the election.

4.4   Any election to defer or change the amount of Cash Compensation and/or
Cash Awards to be deferred for any subsequent calendar year after the first
calendar year of eligibility may be made by Participant not later than December
31 of the year preceding the year Cash Compensation is earned and Cash Awards
are granted, by filing with the CLC or its designee an election form; provided,
however, that an election once made will be presumed to continue unless changed
or revoked by Participant.

4.5   Participant may revoke his election to defer Cash Compensation and/or Cash
Awards at any time by so notifying the CLC or its designee in writing not later
than December 31 of the year preceding the year for which the revocation will be
effective. For any subsequent calendar year, Participant may resume his election
to defer if he files with the CLC an election form not later than December 31 of
the year preceding such subsequent calendar year.

4.6   The deferral of Cash Compensation shall be made in equal amounts in each
pay period during the calendar year in which such Cash Compensation is to be
earned.

4.7   Any election is filed with the CLC and will be effective when actually
received by the CLC or its designee.

4.8   Such an election, once made, will be irrevocable as to Cash Compensation
and Cash Awards already deferred.

4.9   Deferred Cash Compensation and Deferred Cash Awards shall be subject to
the rules set forth in this Plan, and each Participant shall have the right to
receive cash payments on account of Deferred Cash Compensation and Deferred Cash
Awards only in the amounts and under the circumstances hereinafter set forth.

Article V
Account



5.1   Solely for Participants ("Electric Employees") who are employees of PPL
Electric Utilities Corporation and any subsidiaries thereof ("PPL Electric"),
PPL Electric shall maintain an Account in the name of each Participant. For all
Participants who are not Electric Employees, PPL or any Participating Company
except PPL Electric ("PPL (Non-Electric)") shall maintain an Account in the name
of each Participant. Such Account shall be maintained as set forth in this
Article V.

5.2   For Electric Employees, PPL Electric, and for Participants who are not
Electric Employees, PPL (Non-Electric) shall credit the Deferred Cash
Compensation to the applicable Participant's Account on a daily basis for each
business day as if Cash Compensation that would have been paid was paid over
each business day of the calendar year.

5.3   For Electric Employees, PPL Electric, and for Participants who are not
Electric Employees, PPL (Non-Electric) shall credit the Deferred Cash Award to
the applicable Participant's Account as of the same day that all Cash Awards not
being deferred are paid.

5.4   Participant's Account shall be credited in substantially equivalent
frequency and with a calculated rate of return substantially equivalent to the
rate of return that would have been realized had the Account been invested in
one or more mutual fund choices offered by the Savings Plan under which
Participant is eligible to contribute. The mutual fund or funds utilized to
calculate the rate of return on the Participant's Account shall be that mutual
fund or funds elected by the Participant in writing on an election form
submitted to the CLC. The Participant may change investment choices in the same
manner as may be permitted by the Savings Plan for a Participant's funds in that
Plan.

Article VI
Payment of Account - General Provisions



6.1   The Total Amount Payable shall be payable to Participant:

(a)   When the Participant's employment with PPL terminates for any reason,
including retirement; or

(b)   if Participant becomes totally disabled while employed by PPL or an
Affiliated Company, as determined by the CLC in its discretion; within thirty
(30) days of such event or in any other form, as elected by Participant. Such
election must be made before the applicable Cash Compensation and/or Cash Award
is deferred and may not be changed with respect to Cash Compensation and/or Cash
Award once it has been deferred. If Participant has made no election, payments
will commence within thirty (30) days after cessation of employment.

6.2      (a)   The Total Amount Payable shall be paid to Participant in a single
sum or in annual installments up to a maximum of fifteen (15) years, or other
forms approved by the CLC as elected by the Participant. Such election must be
made before the applicable Cash Compensation and/or Cash Award is deferred and
may not be changed with respect to Cash Compensation and/or Cash Award once it
has been deferred.

(b)   All annual installments shall, except for the final payment, be not less
than $5,000. To the extent necessary, the number of annual installments may be
reduced to insure that annual installments are at least $5,000.

(c)   The amount of each annual installment shall be determined by dividing the
Total Amount Payable less any payments already made to Participant by the
remaining number of annual installments to be made (i.e., a 10 year payout shall
pay 1/10 of the Total Amount Payable as the first installment, 1/9 as the second
annual installment, etc.).

6.3      (a)   If Participant dies while employed by PPL or an Affiliated
Company or before all installments have been paid underthis Article, payments
shall be made within 30 days after Participant's death to the beneficiary
designated in writing by Participant. Participant shall have a continuing power
to designate a new beneficiary in the event of his death at any time prior to
his death by written instrument delivered by Participant to the CLC without the
consent or approval of any person theretofore named as his beneficiary. In the
event the designated beneficiary does not survive Participant, payment will be
made to an alternate beneficiary designated in writing by Participant. If no
such designation is in effect at the time of death of Participant, or if no
person so designated shall survive Participant, payment shall be made to
Participant's estate.

(b)   Payments made to Participant's designated beneficiary will be made at the
times and in the amounts as if Participant were living based on Participant's
elected form of distribution; provided, however, if payments are to be made to
Participant's estate, payment will be made in a single sum.

6.4   So long as there is a balance in Participant's Account, the balance shall
be credited with the calculated rate of return pursuant to Section 5.6. For any
installment or other payment from the Account, the calculated rate of return
shall accrue until the last business day as may be practicable prior to that
payment to Participant or his beneficiary.

6.5   The CLC may determine, in its sole discretion, that the Total Amount
Payable shall be paid to a Participant or his beneficiary in different amounts
or at different times than provided under this Plan if, in the opinion of the
CLC, it would be necessary as the result of a personal emergency or hardship
which results in a severe and immediate financial burden to the Participant in
which case payment shall be made only to the extent necessary to alleviate the
Participant's hardship.

ARTICLE VII
ADMINISTRATION



7.1   Administration. The CLC shall have the discretionary authority and final
right to interpret, construe and make benefit determinations (including
eligibility and amount) under the Plan. The decisions of the CLC are final and
conclusive for all purposes. If one or more members of the CLC are disqualified
by personal interest from taking part in a particular decision, the remaining
member or members of the CLC (although less than a quorum) shall have full
authority to act on the matter. The CLC shall have authority to delegate
specified duties and responsibilities to specific members of the CLC, other PPL
Committees, or other PPL management employees.

Article VIII
Miscellaneous.

8.1   If the person to receive payment is a minor, or is deemed by the CLC or is
adjudged to be legally incompetent, the payments shall be made to the duly
appointed guardian or committee of such minor or incompetent, or they may be
made to such person or persons who the CLC believes are caring for or supporting
such minors or incompetents.

8.2   Nothing in this Plan shall confer any right on any Participant to continue
in PPL's or in an Affiliated Company's employ or to receive compensation, nor
shall anything in this Plan affect in any way the right of PPL or an Affiliated
Company to terminate any Participant's employment at any time.

8.3   The expenses of administration hereunder shall be borne by PPL.

8.4   This Plan shall be construed, administered and enforced according to the
laws of the Commonwealth of Pennsylvania.

8.5   All payments from this Plan to Participant or a beneficiary of such
Participant shall be made from the general assets of, for Electric Employees,
PPL Electric, and for Participants who are not Electric Employees, PPL
(Non-Electric). Except as set forth in the PPL Employee Non-qualified Plans
Trust of April 1, 2001, this Plan shall not require any Participating Company or
an Affiliated Company to set aside, segregate, earmark, pay into trust or
special account or otherwise restrict the use of its assets in the operation of
the business. Participant shall have no greater right or status than as an
unsecured general creditor of PPL Electric, if an Electric Employee, or PPL
(Non-Electric) if not an Electric Employee, with respect to any amounts owed to
Participant hereunder.

8.6   All payments to persons entitled to benefits hereunder shall be made to
such persons and shall not be grantable, transferable, pledged or otherwise
assignable in anticipation of payment thereof, or subject to attachment,
alienation, garnishment, levy, execution or other legal or equitable process in
whole or in part, by the voluntary or involuntary acts of any such persons, or
by operation of law, and shall not be liable or taken for any obligation of such
person. PPL will observe the terms of the Plan unless and until ordered to do
otherwise by a state or federal court. As a condition of participation, a
Participant agrees to hold PPL harmless from any claim that arises out of PPL's
obeying any such order whether such order effects a judgment of such court or is
issued to enforce a judgment or order of another court.

8.7   Participant's benefits under the Retirement Plan, the Savings Plan, the
ESOP, group life insurance, accidental death and disability, short-term
disability, long-term disability and other similar employee benefit plans
maintained by PPL will be provided based on Cash Compensation to Participant.

Article IX
Termination or Amendment

9.1   Each Participating Company shall have the power to amend the Plan by or
pursuant to action of its board of directors, but any such amendment to the Plan
must be approved by PPL, and shall only apply to those Participants who are
employees of the Participating Company authorizing the amendment. Any amendment
that significantly affects the cost of the Plan or significantly alters the
benefit design or eligibility requirements of the Plan shall be adopted by both
PPL and any Participating Company whose employees are affected. In addition, the
CLC may adopt any amendment that does not significantly affect the cost of the
Plan or significantly alter the benefit design or eligibility requirements of
the Plan. Each amendment to the Plan will be binding on the Participating
Company to which it applies. No termination or amendment shall (without
Participant's consent) alter: a) Participant's right to payments of amounts
previously credited to Participant's Account, which amounts shall continue to
earn interest as provided for herein as though termination or amendment had not
been effected, b) the amount or times of payment of such amounts which have
commenced prior to the effective date of such termination or amendment, or c)
the rights set forth in Article VI to designate beneficiaries in the event of
Participant's death.

Article X
Effective Date.

10.1   The effective date of this Plan is November 1, 2003.

          Executed this ______ day of______________________, 2003.

 

PPL SERVICES CORPORATION

By:________________________________
          Ronald Schwarz
          Vice President-Human Resources